DETAILED ACTION
Claims 1-13 were rejected in the Office Action mailed 06/24/2022.
Applicant filed a response and amended claim 1 on 09/20/2022. 
Claims 1-20 are pending, of which claims 14-20 are withdrawn. 
Claims 1-13 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui) in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi), taken in view of evidence provided by Shi et al. (Nanostructured Fibers as a Versatile Photonic Platform: Radiative Cooling and Waveguiding through Transverse Anderson Localization) (Shi II). 
Regarding claims 1-4, 7, and 11
Cui teaches an infrared-transparent, polymer fiber-based woven textile for human body cooling. The woven textile includes fibers composed of an elongated member and refractive index contrasts domains dispersed within the elongated member. As shown in FIG. 9A-9B of Cui, the fibers extend for a length in a longitudinal direction. The refractive index contrast domains are nano-sized pores.  See, e.g., abstract, title, paragraphs [0005], [0013], [0040-0041], [0043], and [0045-0046], claims 1 and 18, and FIGs. 2 and 9A-9B. 
	Given Cui teaches the nano-sized pores are dispersed within the elongated member and given FIG. 2 shows a cross-sectional profile of the fiber, it follows the nano-sized pores extend over the length of each of the fibers. 
	Cui teaches the textile is directed to achieving a greater cooling effect. Paragraph [0041]. 

	Cui does not explicitly teach the plurality of pores are configured to confine at least a portion of electromagnetic radiation received thereon in a transverse direction of the fiber and propagate the electromagnetic radiation in a longitudinal direction of the fiber to thereby radiatively cool the object, wherein the fibers are configured to have the plurality of the pores in a density between about 2.2 voids/um2 and about 17 voids/um2 to enhance a solar reflectivity in visible and near-infrared spectrums. 

With respect the difference, Shi teaches cocoon fibers provide excellent radiative cooling for the moth pupae by controlling optical reflection in the solar spectrum and radiative heat transfer. The waveguiding along the cocoon fibers is due to transverse Anderson localization of light, where the transverse confinement of the guided optical modes is provided by optical scattering at the random nanostructures inside the cocoon fibers. See, e.g., abstract and page 1, lines 5-10. 
Shi teaches the comet moth cocoon fibers contain irregularly shaped voids with sizes ranging from 100 to 600 nm, where larger voids are concentrated near the center and smaller voids are at the outer edge of the fiber. These voids extend in the longitudinal direction of the fibers. Page 1, lines 14-17. As shown in FIG. 1B-1C, the plurality of voids have a tubular shape, substantially identical to applicant’s FIG. 3B and 3D. In view of evidence provided by Shi II, comet moth fibers possess a void density of 2.2 voids/um2. Supplementary Information Section 2, line 6. As Shi teaches the void structure of the comet moth cocoon fiber provides excellent radiative cooling by controlling optical reflection in the solar spectrum, including the visible and near-infrared, and radiative heat transfer, it follows one of ordinary skill in the art would look to mimic the structure, including void density, in order to enhance solar reflectivity in visible and near-infrared spectrums. Page 1, lines 5-7 and page 2, lines 1-9. It is noted the limitation “to enhance a solar reflectivity in visible and near-infrared spectrums” describes the system for radiative cooling by what the it does, rather than its structure. Given Cui in view of Shi teaches the claimed structure, this limitation is met as well. 
Shi teaches the voids, comparable in size with visible and near-infrared wavelengths, act as strong scattering centers that efficiently back scatter incoming light in the solar spectrum. At longer wavelengths, light is absorbed within the fiber material. The combined effect of high reflectivity in the solar spectrum and high emissivity in the mid-infrared allows the fiber to act as a passive radiative cooling device that efficiently reflects solar radiation while also radiates heat away from the cocoon walls, protecting the pupae inside from overheating. Page 2, lines 1-9 and FIG. 1D. 
Shi teaches due to unique longitudinal invariance of the random void structures inside the cocoon fiber, light with short wavelengths launched from one face of the fiber is confined spatially through transverse Anderson localization as it propagates along the fiber. Page 2, lines 17-19 and FIG. 2A-B. Therefore, it follows the random void structures are configured to confine at least a portion of electromagnetic radiation received thereon in a transverse direction of the fiber and propagate the electromagnetic radiation in a longitudinal direction of the fiber. 
Shi and Cui are analogous art as they are both drawn to fibers comprising internal voids for cooling. 
In light of the motivation as provided by Shi, it therefore would have been obvious to one of ordinary skill in the art to modify the nanopores of the fiber of Cui, such that the nanopores mimic the irregularly shaped and random void structures of cocoon fibers as taught by Shi, including possessing sizes ranging from 100 to 600 nm, larger voids concentrated near the center and smaller voids concentrated at the outer edge, voids extending in the longitudinal direction of the fibers, possessing a void density of 2.2 voids/um2, and possessing the unique longitudinal invariance of the random void structures, in order to provide the fiber a passive radiative cooling effect and illuminating effect, and thereby arrive at the claimed invention. 

The broadest reasonable interpretation of a system claim having structure that performs a function (i.e., radiatively cool the object), which only needs to occur if a condition precedent is met (i.e., an object is positioned thereunder), requires structure for performing the function should the condition occur. Given Cui in view of Shi teaches the nanopores are arranged and sized to produce a combined effect of high reflectivity in the solar spectrum and high emissivity in the mid-infrared to produce a passive radiative cooling effect, it is the Examiner’s opinion Cui in view of Shi teaches the required structure for performing the function should the condition occur, as discussed above. 
Furthermore, while Cui in view of Shi teaches the woven textile for wearers provides a cooling effect to maintain a comfortable body temperature (Cui, [0039]) and the necessary structure to perform this function as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. for radiative cooling of an object positioned thereunder, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 5
Cui in view of Shi teaches all of the limitations of claim 1 above. Shi teaches the voids of the comet moth cocoon fibers are irregularly shaped and have a size ranging from 100 to 600 nm. These voids are comparable in size with visible and near-infrared wavelengths and act as strong scattering centers that efficiently back scatter incoming light in the solar spectrum, as discussed above. 
Cui similarly teaches the nanosized pores are sized to be comparable to wavelengths of visible light and below wavelengths of mid-IR radiation, such as within the range from about 50 nm to 600 nm. The pores are irregularly shaped and have aspect ratios of about 3. The pores are sized to be comparable to wavelengths of visible light and near infrared radiation in order to scatter incoming light. Paragraph [0046].
Given Cui teaches the nanosized pores possessing a pore size in the range from about 50 to 600 nm, having an irregular shape, and having an aspect ratio of about 3, are sized to scatter incoming light in the solar spectrum, similarly to Shi, it therefore would have been obvious to one of ordinary skill in the art to modify the voids of Cui in view of Shi, such that the voids possess an aspect ratio of about 3 (i.e., length of 300 to 1800 nm), and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 6
Given that the size and shape of the irregularly shaped voids of Cui in view of Shi is substantially identical to the size and shape of the tubular shaped voids as used in the present invention, and given the voids are capable of back scattering incoming light in the solar spectrum, as set forth above, it is clear that the irregularly shaped voids of Cui in view of Shi would intrinsically scatter incident electromagnetic radiation at a wavelength to a transverse direction of the one or more fibers, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8
Cui further teaches the diameter of the fiber is about 5 µm or greater and up to about 300 µm. Paragraph [0048].

Regarding claim 10
Cui further teaches the elongated member comprises polyolefin. Paragraph [0044] and claim 2.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui) in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi), as applied in claim 1 above, and further in view of Xu et al. (WO 2016044609) (Xu). 
Regarding claim 9
Cui in view of Shi teaches all of the limitation of claim 1 above. Cui further teaches the elongated member is made of a natural polymer, however does not explicitly teach the elongated member is made from regenerated silk fibroin, cellulose, and combinations thereof. 
With respect to the difference, Xu teaches a woven fabric for radiative cooling comprising cellulose. See, e.g., abstract and paragraph [0005]. As Xu expressly teaches, synthetic polymers which are intrinsically less absorptive in the IR wavelength range are used in order to maximize radiative cooling. Paragraph [0047]. 
Xu and Cui in view of Shi are analogous art as they are both drawn to woven fabrics for radiative cooling. 
In light of the motivation of using cellulose as provided by Xu, it therefore would have been obvious to one of ordinary skill in the art to use cellulose as the natural polymer of the elongated member of Cui in view of Shi, in order to form a woven fabric for radiative cooling with predictable success, as Xu teaches cellulose is suitable for use in a radiative cooling fabric, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui) in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi), as applied in claim 1 above, and further in view of Topolkaraev et al. (US 2016/0108564) (Topolkaraev). 
Regarding claim 12
Cui in view of Shi teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR radiation, like silicon oxide. The filler is sized to scatter visible light and are nano-sized (e.g., as nanoparticles) having a size of about 50 nm to 1000 nm. Paragraph [0047]. Given Cui teaches the nanoparticles provide a contrast refractive index (i.e., a relative difference) due to its material, it’s clear the nanoparticles have a refractive index that is different than an optical refractive index for the fibers. Paragraphs [0011] and [0047].
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 
With respect to the difference, Topolkaraev teaches a woven fabric including porous fibers comprising nanopores having an average cross-sectional dimension of about 800 nanometers or less and nanoinclusion additives dispersed in the porous fibers. The nanofillers include metal nanoparticles. The woven fabric is suitable for use in garments. See, e.g., abstract and paragraph [0002-0003], [0067], and [0100].  
Topolkaraev and Cui in view of Shi are analogous art as they are both drawn to woven fabric comprising porous fibers or fibers with nanoparticles. 
In light of the disclosure of a porous fiber comprising pores and nanoparticles as provided by Topolkaraev, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui in view of Shi such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui, as Topolkaraev teaches it is possible to form a porous fiber comprising pores and nanoparticles for use in a woven fabric with multiple benefits, and thereby arrive at the claimed invention. 

Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for radiatively cooling, including silicon oxide nanoparticles, it therefore would be obvious to one of ordinary skill in the art, to use the silicon oxide nanoparticles, which is both disclosed by Cui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
 
Claims 12-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2019/0211476) (Cui) in view of Shi et al. (Nano-structured Wild Moth Cocoon Fibers as Radiative Cooling and Waveguiding Optical Materials) (Shi), as applied in claim 1 above, and further in view of Yu et al. (WO 2016205717) (Yu). 
It is noted that Yu et al. (WO 2016205717) is cited in the IDS mailed 03/13/2020. Citations to Yu are found in the document provided by applicant. 
Regarding claim 12
Cui in view of Shi teaches all of the limitation of claim 1 above. Cui further teaches the elongated member comprises particulate filler such as inorganic materials that have a low absorption of IR radiation, like silicon oxide. The filler is sized to scatter visible light and are nano-sized (e.g., as nanoparticles) having a size of about 50 nm to 1000 nm. Paragraph [0047]. Given Cui teaches the nanoparticles provide a contrast refractive index (i.e., a relative difference) due to its material, it’s clear the nanoparticles have a refractive index that is different than an optical refractive index for the fibers. Paragraphs [0011] and [0047].
Cui does not explicitly teach the presence of both the pores and nanoparticles in the fiber. 
Yu teaches a system for radiative cooling including a top layer, wherein the top layer includes fiber or textiles comprising one or more additives, wherein the additives include air voids and inorganic nanoparticles including titanium dioxide, silicon nitride, zinc oxide, silicon dioxide, and aluminum oxide. See, e.g., abstract, page 5, line 24, and claims 20, 22, and 29. 
Yu and Cui in view of Shi are analogous art as they are both drawn to systems for radiatively cooling comprising fibers or textiles comprising additives. 
In light of the disclosure of Yu, it therefore would have been obvious to one of ordinary skill in the art to modify the fiber of Cui such that the fiber includes refractive index contrast domains of pores and refractive index contrast domains of nanoparticles, which are both disclosed by Cui in view of Shi, as Yu teaches it is possible to form textiles and fibers comprising both pores and nanoparticles dispersed within the fiber for use in a system of radiatively cooling, and thereby arrive at the claimed invention. 
	
Regarding claim 13
Cui further teaches the material of the nanoparticle is silicon oxide (Cui, [0047]). Given that Cui discloses the nanoporous fiber that overlaps the presently claimed system for radiatively cooling, including silicon oxide nanoparticles, it therefore would be obvious to one of ordinary skill in the art, to use the silicon oxide nanoparticles, which is both disclosed by Cui and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Response to Arguments
The previous rejection of claims 1-13 are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

In view of the remarks regarding Li provided on page 8 of the arguments filed 09/20/2022, the previous rejection of claim 6 over Shi in view of Li is withdrawn. 

Applicant's remaining arguments filed 09/20/2022 have been fully considered but they are not persuasive, as set forth below. 

Applicant argues Cui’s pores are perpendicularly located on the surface of Cui’s fibers, and such pores are not extended over the length of the fiber in the longitudinal direction. See Cui, Fig. 8. Applicant argues the pores of Cui are not capable of confining electromagnetic radiation as the opening of the pores is located on the surface of the fiber. Remarks, pg. 7-8. 
The Examiner respectfully disagrees. 
Firstly, Cui teaches the pores are dispersed within the fiber. Abstract and FIG. 2. Therefore, it follows the pores extend over the length of the fiber. 
Secondly, the fact remains the present rejection relies on modifying the pores of Cui with the teaching of Shi. Shi teaches the voids extend in the longitudinal direction of the fibers. Page 1, lines 16-17 and FIG. 1C. Shi teaches due to unique longitudinal invariance of the random void structures inside the cocoon fiber, light with short wavelengths launched from one face of the fiber is confined spatially through transverse Anderson localization as it propagates along the fiber. Page 2, lines 17-21. This structure provides excellent radiative cooling by controlling optical reflection in the solar spectrum and radiative heat transfer. Page 1, line 5-7 and page 2, lines 1-9. As Cui is directed to forming a textile with a greater cooling effect (paragraph [0041]), it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pores of Cui such that they mimic the voids of a cocoon fiber as taught by Shi, in order to provide a greater cooling effect. The voids of Cui in view of Shi extend over the length of the fiber and are capable of confining electromagnetic radiation. 

Applicant further argues Cui fails to disclose the void structure possessing a density between about 2.2 voids/um2 and about 17 voids/um2 to enhance a solar reflectivity in visible and near-infrared spectrum. Applicant argues Cui fails to disclose any techniques for enhancing solar reflectivity in the visible and near-infrared spectrum. Remarks, page 8-9. 
The Examiner respectfully disagrees. 
Firstly, while Cui fails to disclose the density of the void structure, Cui is not closed off from such modification. In view of evidence provided by Shi II, comet moth fibers possess a void density of 2.2 voids/um2. As Shi teaches the void structure of the comet moth cocoon fiber provides excellent radiative cooling by controlling optical reflection in the solar spectrum, including the visible and near-infrared, and radiative heat transfer, it follows one of ordinary skill in the art would look to mimic the structure of the comet moth cocoon fiber, including void density, in order to attain excellent radiative cooling, especially as Cui is directed to improving cooling. Page 1, 5-7 and Page 2, lines 1-9. 
Secondly, it is noted the limitation “to enhance a solar reflectivity in visible and near-infrared spectrums” describes the system for radiative cooling by what the it does, rather than its structure. Given Cui in view of Shi teaches the claimed structure, i.e., the void structure, this limitation is met as well. The fact remains Cui is directed towards forming a textile that attains a greater cooling effect. Paragraph [0041]. Shi teaches the comet moth cocoon fiber provides excellent radiative cooling by controlling optical reflection in the solar spectrum, including the visible and near-infrared, and radiative heat transfer. Page 1, 5-7 and Page 2, lines 1-9. Therefore, one of ordinary skill in the art would look to modify Cui with the teaching of Shi in order to enhance cooling effect. 
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789